Title: From John Adams to Richard Rush, 14 January 1817
From: Adams, John
To: Rush, Richard



Dear Sir
Montezillo Jany 14 1817

Montezillo, in the Spanish language signifies “a little hill.” You will search for it in vain in Italy; none of the Alps, the Appenines, no, nor the Pyranees, nor Asturians, ever bore that name. the City, Village or Villa, ever arrived to that honour. Search, and research. find it if you can. Neither Montezillo, nor Monticello desire many of your thoughts; but the Italian Republicks, like the Grecian, deserve your serious attention. “Nocturnâ versate manis versate diurna.” There is not a City of Italy that has not its historian all in the same strain; eternal squabbles between Democrats, & Aristocrats, for want of a Mediatorial balance between them. But of what use is reading? I have heard gentlemen of fortune, Education, learning and Taste, say in England that they had rather live, in an eternal, civil war, than live in England, their native Country, as things were there governed.—We are so much disposed to such disputes, quarrels, and civil commotions, that I wonder our Orthodox Federalists, have not accused Jefferson of Idolatry, in reviving the worship of the host of heaven on the “high places” of his lofty mountains Nothing but ignorance and want of Wit has prevented them. Montezillo, the little hill, cannot be charged with the worship of the Sun; for it is the very contrast, the very Antithesis of Monticello the lofty mountain. Vive la Bagatelle! If I should live 30 or 40 years longer, become as opulent as Pliny the younger and can acquire a style, melle ducior like his, I will write you a description of my Villa, and Montezillo.—Meantime, come and see it, and visit the Counties of Massachusetts; though I cannot promise you any that are equal to many that you have enumerated in Pensylavania, you will find some that are very respectable, and well worth seeing.
Mr Colman, like all other pilgrims to Washington & Monticello, returns full of praises & acknowledgements. Was quite at home, at mr Rush’s &c &c &c. I thank you most cordially for your kindness to all, whom I have ventured to introduce.
Editors & Scribblers, intermeddle very impertinently in arranging a Cabinet for the President. Mr Monroe I hope will follow his own judgment, without regard to their little tattle. I am your friend
John Adams